Citation Nr: 0507418	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right wrist.

4.  Entitlement to service connection for a disability of the 
knees.

5.  Entitlement to service connection for a disability of the 
right foot.

6.  Entitlement to service connection for residuals of a head 
injury.

7.  Entitlement to service connection for a dental 
disability.

8.  Entitlement to special monthly pension (SMP) based on the 
need of the regular aid and attendance of another person 
(A&A).

9.  Entitlement to SMP based on a spouse's need of A&A.

10.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).

(The issue of whether VA properly reduced the veteran's award 
of improved disability pension based on countable annual 
income from December 1999 to December 2002, to include 
whether he was afforded due process in that determination, is 
the subject of a separate decision under the same docket 
number.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
December 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The appeal was 
initially before the Board in November 2000 when it was 
remanded to obtain additional development on the issues of 
whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for low 
back and right wrist disabilities and for de novo 
consideration of the claim of service connection for 
bilateral knee disabilities.  

All issues from the November 2000 Board remand decision 
remain on appeal and appear as stated therein on the title 
page of this decision. 

Thereafter, the veteran brought an appeal to the Board from a 
July 2003 rating decision wherein the RO declined to reopen 
claims of entitlement to service connection for hemorrhoids 
and schizophrenia, and denied claims of entitlement to 
service connection for residuals of a head injury, diabetes 
mellitus, a dental disability, a right foot disability, and 
SMP for the veteran and his spouse, and a TDIU.

In August 2004 the veteran provided oral testimony at a Board 
hearing that was held at the RO before the undersigned 
Veterans Law Judge.  A transcript (T) of the hearing has been 
associated with the claims file.  At the Board hearing the 
veteran confirmed that it was his decision to represent 
himself (T 2). 

The veteran submitted a VA Form 9 in September 2004 wherein 
he requested another Board hearing.  His request is accepted 
as a "motion" for another hearing and it is being denied 
for the reasons stated below.  The veteran is entitled to a 
hearing and the Board hearing in August 2004 covered all 
issues on appeal and it satisfied the Board's obligation to 
provide him a hearing.  A rehearing is provided in limited 
circumstances.  For example where equipment failure or other 
cause prevented preparation of a transcript of hearing 
testimony, where the presiding Veterans Law Judge is not 
available to issue a final determination or where the 
presiding Veterans Law Judge is disqualified or recuses.  

Also he is not seeking to change representation as 
contemplated under the Board procedural rules to warrant 
further delay.  He terminated his representation with a 
service organization in 2003 and then proceeded representing 
himself at the Board hearing over a year later.  He mentioned 
being represented by another service organization in 
September 2004 correspondence without record of any power of 
attorney.  See generally 38 C.F.R. §§ 14.627, 19.12, 20.2, 
20.3, 20.700, 20.707, 20.717 and 20.1304 (2004).  


The issues of entitlement to service connection for a 
disability of the right foot and entitlement to a TDIU, and 
other intertwined issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1986 the Board denied entitlement to service 
connection for schizophrenia, hemorrhoids, a low back 
disability including arthritis and disability of the right 
hand and arm, noting ganglion of the right wrist. 

2.  The veteran did not appeal the January 1992 determination 
wherein the RO denied reopening his claims for service 
connection for a low back disability and psychosis, 
hemorrhoids, and arthritis. 

3.  Evidence submitted subsequent to the January 1992 RO 
decision regarding the low back and the right wrist does not 
bear directly and substantially upon the issue at hand and is 
cumulative.

4.  Evidence submitted subsequent to the January 1992 RO 
decision regarding schizophrenia and hemorrhoids that was not 
previously submitted to agency decision makers is cumulative 
or redundant and, by itself or when considered with previous 
evidence of record does not relate to an unestablished fact 
necessary to substantiate the claims or raise a reasonable 
possibility of substantiating the claims. 

5.  The competent and probative evidence does not show a 
current medical diagnosis of a chronic disability related to 
a head injury.

6.  The competent and probative evidence does not show a 
current diagnosis of any dental disability related to 
military service on any basis.


7.  Diabetes mellitus was initially manifested many years 
after the veteran's separation from service, was not 
disabling to a compensable degree during the first post 
service year, and there is no competent evidence linking 
diabetes mellitus to military service on any basis.

8.  The veteran brought an appeal to the Board from a July 
2003 rating decision wherein the RO denied his entitlement to 
SMP based on the need for A&A.

9.  At the Board hearing in August 2004, prior to the Board 
entering a decision in the appeal, the veteran withdrew the 
issue of his entitlement to SMP based on the need of A&A from 
appellate consideration.

10.  SMP for a spouse in need of A&A is not an additional 
benefit available under applicable law and regulations to a 
spouse of a living veteran, nor is such allowance therefore 
available to a living veteran in receipt of nonservice-
connected disability pension benefits.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1992 RO rating 
decision, wherein the RO denied reopening a previous denial 
of entitlement to service connection for a low back 
disability and a right wrist disability, is not new and 
material, and the veteran's claims for that benefit have not 
been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), (2001), 
3.159, 3.160(d) (2004), 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Evidence submitted since the January 1992 RO decision 
rating decision, wherein the RO denied reopening a previous 
denial of entitlement to service connection for schizophrenia 
and hemorrhoids, is not new and material, and the veteran's 
claims for that benefits have not been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105; 38 C.F.R. §§ 
3.104(a), 3.156(a) as amended effective Aug. 29, 2001, 3.159, 
3.160(d) (2004), 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

4.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

5.  A dental disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 
(2004).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of the issue of entitlement to SMP based on the 
need of A&A have been met.  38 U.S.C.A. §§ 511, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2003); and as amended effective April 18, 2003, 68 Fed. Reg. 
13236-13237 (Mar. 19, 2003).

7.  The veteran's spouse is not eligible for SMP based on a 
need of A&A as a matter of law.  38 U.S.C.A. §§ 511, 1115, 
1541 (West 2002); 38 C.F.R. § 3.351 (2004); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's initial claim in 1969 was a pension claim, 
noting mental illness in 1966.  There was a state mental 
health facility report showing hospitalization for 
schizophrenia in 1968.  The initial VA examination in 1970 
noted several teeth missing and fair dentition, a normal 
musculoskeletal system and no hemorrhoids.  The psychiatric 
evaluation noted inadequate personality.  

The veteran's next claim with VA was another pension claim 
filed in 1974.  This claim was supported with records from 
several private physicians reporting on treatment for a 
lumbar spine injury in 1974, and also injury at that time to 
the head, the right shoulder, and both elbows.  Headaches 
were mentioned.  There was also a report of a right wrist 
injury in 1963 and head and right shoulder pain.  

A VA examination in 1974 was essentially negative, noting a 
1974 injury to the low back.  The psychiatric examiner 
reported schizophrenia not found.

The veteran's next claim with VA was in 1983, seeking service 
connection for hemorrhoids that he said had begun in Korea.  
He also reported an injury to the right arm and the back in 
the 1970's.  The service department reported early in 1984 
that there were no service medical records and that they were 
fire-related.  He claimed in late 1984 that a psychiatric 
disorder, hemorrhoids, low back pain, and right arm and hand 
disability were the result of a truck accident in Korea.  He 
claimed having had mental health and other problems since 
that time. 

VA clinical records in 1984 noted hemorrhoids and a ganglion 
of the right wrist.  Other VA records in early 1985 noted 
schizophrenia and a head injury from an intoxication-related 
fall.  Other contemporaneous VA reports noted arthritis and 
back pain and history of a vehicle accident in 1955.  

VA records in 1986 noted dental treatment but no history of 
injury.  A VA examination in 1985 noted a partial upper front 
with some teeth missing, and history of a truck accident and 
injury to the back, arms, legs and face.  

The Board in September 1986 denied service connection for 
claimed residuals of a vehicle accident injury during service 
and noted that the initial manifestations of hemorrhoids, 
arthritis of the lumbar spine, disability of the right arm 
and hand and schizophrenia were many years after service.  
The Board noted evidence of a right wrist ganglion.


The VA examination in November 1986 noted external 
hemorrhoids and schizophrenia, nothing regarding a dental 
disability, and minimal degenerative changes of the lumbar 
spine.  Diagnoses included minimal degenerative spurring of 
the lumbar spine.  There was a history given of injury in 
service to the low back and right wrist.  VA dental clinical 
records in 1985 and 1986 mention caries and periapical 
abscess and recent right temporomandibular joint pain.

Other VA clinical records dated in late 1989 and early 1990 
referred to a 1984 on the job injury to the shoulders, low 
back, right hand and arm while loading freight.  

A VA examination in 1990 again noted degenerative changes of 
the lumbosacral spine, and schizophrenia.  The diagnoses also 
included history of ganglion excision of the right wrist.  
There was a history of injury to the hip and arm loading 
freight in 1984 and of a slip and fall injury after which the 
veteran was anxious.

In October 1991 correspondence to the RO the veteran claimed 
service connection for disorders of the low back and right 
hand, hemorrhoids, arthritis, and psychosis.  The RO issued a 
letter asking him for additional evidence and he wrote that 
he was injured in the Army.  In January 1992, the RO advised 
him by letter that his claim was denied and provided him with 
a statement of his appeal rights.  In April 1997 
correspondence to the RO the veteran sought to reopen service 
connection claims for the lower back, and a leg injury 
related to military service.  Contemporaneous VA clinical 
records included several years of X-rays that collectively 
showed degenerative joint disease of the lumbar spine, no 
residuals of head trauma, and normal hands in 1991.  A VA 
clinician reported in October 1997 that the veteran was being 
treated for right foot pain, left knee pain and low back 
pain.  

In his appeal from the July 1997 RO decision the veteran 
indicated his claim was for service connection of the back, 
legs (knees), the right arm and right wrist.  At a June 1999 
RO hearing he recalled the motor vehicle accident in Korea 
stating he was not hospitalized and that the injury was 
primarily to the right knee, and wrist, the left knee and the 
low back.  He also stated his teeth were knocked out and that 
he lacerated his face.  

In March 2001 correspondence to the RO the veteran stated he 
was claiming service connection for the low back pain, the 
right wrist and other joint.  Additional private treatment 
records were received showing treatment through mid 2002 for 
lumbar strain, sciatica, radiculitis and herniated lumbar 
nucleus pulposus related to a workplace injury in late 2001.

In August 2002 correspondence to the RO the veteran stated he 
was seeking service connection for diabetes, the low back, 
hemorrhoids and schizophrenia.  

The record was supplemented with additional VA clinical 
records dated from the mid-1980s through the late 1990's.  
Dental treatment records show acute gingivitis in 1986 and a 
two-year history of tempormandibular joint pain in 1988.  In 
May 1988 there is reference to low back pain for about four 
years after an injury at work.  In late 1986 there was a 
history of arthritis since 1968 with the low back, right 
wrist and some fingers mentioned.  It was reported he smashed 
his right arm at work in early 1984.  In 1986 he reported a 
history of injury in Korea to the right wrist and the low 
back sustaining bruises and no fracture at that time.  

The VA clinical records mention diabetes initially in the 
late 1990's.  Psychosis is reported in 1999, as was the 
recent diagnosis of diabetes mellitus.  Other clinical record 
entries in 1997 refer to low back pain and sciatica and to a 
history of arthritis.  

The veteran's November 2002 correspondence to the RO sought 
service connection for the low back, schizophrenia, 
hemorrhoids, arthritis, dental damage, the right arm and 
wrist, head injury and other disorders.  

Additional VA clinical records showed psychosis, stable 
osteoarthritis and right shoulder pain in June 2001, 
schizophrenia and history of hemorrhoids in October 2000.  In 
June 1999 it was reported that he started hearing voices in 
1967.  A January 2005 private report referred to lumbar spine 
disability from an October 2004 injury. 

At the Board hearing, the veteran essentially asserted that 
all of his problems were related to a vehicle accident in 
Korea that he described (T 4-5).  

Regarding the claims of entitlement to SMP based on the need 
of A&A for the veteran and his spouse, the record shows his 
entitlement to nonservice-connected disability pension was 
established from September 1986.  He filed a claim for SMP in 
January 2002, and he elaborated on the claim as it pertained 
to his spouse in April 2002 and August 2002 correspondence.  
A substantial amount of medical information pertaining to his 
spouse was added to the record.  VA advised him in June 2003 
that current regulations did not allow for payment of SMP to 
a spouse of a veteran who received nonservice-connected 
disability pension.  

The RO denied the claims formally in a July 2003 rating 
decision, and construing the record liberally it appears that 
the veteran's appeal was received within a year of the July 
2003 notice of the adverse determination.  At the Board 
hearing he withdrew his claim for SMP for himself, but 
insisted the claim was being continued only for the benefit 
for his spouse (T 6-7). 


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
It applies to the claims of service connection hemorrhoids 
and schizophrenia as the RO received the veteran's 
application to reopen the claims in August 2002.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

If not shown in service, service connection may be granted 
for osteoarthritis, psychosis or diabetes mellitus if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004).  


The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The 
effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief 
cannot form the basis of a claim.



The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

A veteran entitled to compensation at the rates provided in 
section 1114 of this title, and whose disability is rated 
not less than 30 percent, shall be entitled to additional 
compensation for dependents in the following monthly 
amounts: (1) If and while rated totally disabled and - (A) 
has a spouse but no child, $125; (B) has a spouse and one or 
more children, $215 plus $64 for each child in excess of 
one; (C) has no spouse but one or more children, $85 plus 
$64 for each child in excess of one; (D) has a parent 
dependent upon such veteran for support, then, in addition 
to the above amounts, $101 for each parent so dependent; (E) 
notwithstanding the other provisions of this paragraph, the 
monthly payable amount on account of a spouse who is (i) a 
patient in a nursing home or (ii) helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person, shall be $237 for a 
totally disabled veteran and proportionate amounts for 
partially disabled veterans in accordance with paragraph (2) 
of this section; and (2) If and while rated partially 
disabled, but not less than 30  percent, in an amount having 
the same ratio to the amount specified in paragraph (1) of 
this section as the degree of disability bears to total 
disability. The amounts payable under this paragraph, if not 
a multiple of $1, shall be rounded down to the nearest 
dollar.  38 U.S.C.A. § 1115.

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of this 
title.  


(d)(1) If a surviving spouse who is entitled to pension under 
subsection (b) of this section is in need of regular aid and 
attendance, the annual rate of pension payable to such 
surviving spouse shall be $3,806, reduced by the amount of 
the surviving spouse's annual income. (2) If a surviving 
spouse who is entitled to pension under subsection (c) of 
this section is in need of regular aid and attendance, the 
annual rate of pension payable to the surviving spouse shall 
be $4,543.  (e)(1) If the surviving spouse is permanently 
housebound but does not qualify for pension at the aid and 
attendance rate provided by subsection (d) of this section, 
the annual rate of pension payable to such surviving spouse 
under subsection (b) of this section shall be $2,908 and the 
annual rate of pension payable to such surviving spouse under 
subsection (c) of this section shall be $3,645. (2) For 
purposes of paragraph (1) of this subsection, the requirement 
of "permanently housebound" shall be met when the surviving 
spouse is substantially confined to such surviving spouse's 
house (ward or clinical areas, if institutionalized) or 
immediate premises by reason of a disability or disabilities 
reasonably certain to remain throughout such surviving 
spouse's lifetime.  38 U.S.C.A. § 1541.

Special monthly dependency and indemnity compensation, death 
compensation, pension and spouse's compensation ratings. (a) 
General. This section sets forth criteria for determining 
whether: (1) Increased pension is payable to a veteran by 
reason of need for aid and attendance or by reason of being 
house bound. (2) Increased compensation is payable to a 
veteran by reason of the veteran's spouse being in need of 
aid and attendance. (3) Increased dependency and indemnity 
compensation is payable to a surviving spouse or parent by 
reason of being in need of aid and attendance. (4) Increased 
dependency and indemnity compensation is payable to a  
surviving spouse who is not in need of aid and attendance but 
is housebound. (5) Increased pension is payable to a 
surviving spouse by reason of need for aid and attendance, or 
if not in need of aid and attendance, by reason of being 
housebound. (Authority: 38 U.S.C. 1541(d), (e)) (6) Increased 
death compensation is payable to a surviving spouse by reason 
of being in need of aid and attendance. (Authority: 38 U.S.C. 
1122).  38 C.F.R. § 3.351.

Service connection of dental conditions for treatment 
purposes. (a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in Sec. 17.161 of this chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) Teeth noted as 
normal at entry will be service-connected if they were filled 
or extracted after 180 days or more of active service. 

(2) Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service. (3) Teeth 
noted as carious but restorable at entry will not be service-
connected on the basis that they were filled during service. 
However, new caries that developed 180 days or more after 
such a tooth was filled will be service-connected. (4) Teeth 
noted as carious but restorable at entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service. (5) Teeth noted at 
entry as non-restorable will not be service-connected, 
regardless of treatment during service. (6) Teeth noted as 
missing at entry will not be service connected, regardless of 
treatment during service.

(e) The following will not be considered service-connected 
for treatment purposes:
(1) Calculus; (2) Acute periodontal disease; (3) Third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) Impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service. 38 C.F.R. § 3.381 
effective June 8, 1999, 64 Fed. Reg. 30392-30393 (June 8, 
1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the September 1997 and July 2003 rating 
decisions, the March 1999 and April 2004 Statements of the 
Case, and the June 1999 and April 2003 Supplemental 
Statements of the Case cite the law and regulations that are 
applicable to the appeal and explain why the RO denied the 
claims for service connection for the low back, including 
arthritis, the right wrist, diabetes mellitus, residuals of a 
head injury and a dental disorder as well as the claims for 
SMP based upon the need for A&A.  The April 2004 statement of 
the case set forth the text of the VCAA regulations.  

In addition, in March 2001, October 2002 and June 2003 the RO 
sent the veteran letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law as it pertained too the specific disorders 
identified in each of the letters. 

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the AOJ decision regarding new and material 
evidence for service connection of right wrist disability, 
schizophrenia and hemorrhoids was made before November 9, 
2000, the date the VCAA was enacted and the comments 
appearing below are directed to the duty to notify and assist 
in relation to these issues.  The Board observes that the 
VCAA notice on other issues decided herein was issued prior 
to the July 2003 rating decision that addressed them so there 
is no question of the timing of the notice.

VA believes that the decision in Pelegrini is incorrect as it 
applies to cases where the initial AOJ decision was made 
before the enactment of the VCAA and is pursuing further 
judicial review on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter on 
the issues of service connection for the low back, including 
arthritis, and the right wrist based upon new and material 
evidence was not sent to the veteran before the AOJ 
adjudication that led to this appeal, its timing does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, a supplemental 
statement of the case was provided to him.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letters that were 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

As noted above, the RO's March 2001, October 2002 and June 
2003 letters discussed the evidence requirements that apply 
to several of the matters at issue and advised him of the 
importance of submitting evidence to satisfy these 
requirements.  

The instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in his possession.  
As noted above, it is also relevant that the veteran did 
respond to these notices.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been afforded two hearings to 
provide information.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.  This includes service medical records as it 
has been previously established that these records are 
unavailable.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim to the extent indicated herein may 
proceed, consistent with the VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

New & Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claims of entitlement to service 
connection for schizophrenia, a disability of the right wrist 
and service connection for hemorrhoids.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004). 

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does apply to the veteran's claims of service connection for 
hemorrhoids and schizophrenia, as they were received at the 
RO in August 2002.

Under 38 C.F.R. § 3.156 (a) (2004), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.

The CAVC has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 1992, the RO issued a rating decision wherein it 
denied reopening the veteran's claims of entitlement to 
service connection for schizophrenia and hemorrhoids in 
essence because neither claim was supported by evidence 
showing inception in service.  The claims initially had been 
denied in a September 1986 Board decision.  Under applicable 
law and VA regulations, the January 1992 determination is 
final, as the veteran did not initiate an appeal after being 
issued notice of the decision and his right to appeal it.  
The claims may not be reopened and reviewed unless new and 
material evidence is submitted by or on his behalf. 38 
U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 
(2004).  The January 1992 RO determination represents the 
most recent denial of the claims on any basis.
 
It is determined that the veteran has not submitted new and 
material evidence since the January 1992 decision in order to 
reopen his claims.  Since that time, nothing added to the 
record relates to a material fact that was not alleged 
earlier.  All the hearing testimony adds is a restatement of 
the previously made argument that the veteran's problems are 
related to military service.  This is the same argument he 
made at the time of the Board decision and when he sought to 
reopen the claim in October 1991.  Additional treatment 
records simply refer to hemorrhoids by history and 
schizophrenia or psychosis not otherwise specified.

In combination, the newly received evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise the reasonable possibility of 
substantiating the claim for schizophrenia or hemorrhoids.  
It is essentially cumulative as it duplicates evidence 
previously considered and rejected.  Thus, it is not material 
to the claims.  Accordingly, the claims for service 
connection for schizophrenia and hemorrhoids are not 
reopened.  

As for a disability of the low back including arthritis, and 
the right wrist, the appellant has not submitted new and 
material evidence to reopen his claim.  The Board has limited 
consideration of the right upper extremity to the right wrist 
for consistency and since the veteran has made an additional 
disability claim regarding the right upper extremity that is 
discussed in the remand portion of this decision.  
Furthermore the VA Form 9 he filed in 1999 specifically 
referred to the right wrist and disability of the right wrist 
was noted in the 1986 Board decision.  In addition, 
reasonably construing the claim in 1991 for the right hand 
disability as including the wrist is substantiated by the 
fact that a separate right hand disability is not claimed 
elsewhere.  

At the time of the last final denial of the claim, the record 
contained the appellant's allegations of injury during 
military service.  Post service medical records, which did 
reflect injury to the right wrist and the low back, did so 
initially many years after service.  So other than his self-
reported a history of having had such disability present for 
a number of years, the records reviewed in connection with 
the initial claim and the application to reopen in 1992, did 
not reflect that the etiology of the appellant's claimed 
disorders was an incident of military service.  

While he has reiterated that he has continuous problems since 
the onset of his original claim, VA and private medical 
records were consistent in that none linked any disorder of 
the right wrist or a low back disability including arthritis 
to military service.  

The appellant's testimony at a RO hearing in 1999 and a Board 
hearing in 2004 is duplicative of previously asserted 
reports.  The appellant's testimony is not "new," because 
he has reported the presence of these disorders since he 
first sought service connection by application received in 
1983, and reasserted in 1991 and then with the most recent 
attempt to reopen the claim in 1997.  

The records of medical treatment are not illustrative of the 
source of any disorder of the right wrist or the low back 
beyond what was previously asserted by the appellant or 
relating such disorder to military service.  

To this extent, they are not new within the meaning of the 
law, as the mere transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

In sum, the appellant has not submitted new and material 
evidence to reopen his claim.  The appellant's claim has been 
continually denied on the basis that he did not have a 
competent link to military service for the disorders in 
question, essentially based upon the medical evidence of 
record.  

Although the appellant presently reiterates that he has right 
wrist and low back disorders as a result of military service, 
it is well-established that laypersons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Thus, there remains no information of record, or likely 
available, to suggest that the current low back disorder 
including arthritis or a disability of the right wrist was 
incurred as a result of military service.  He has not 
identified any competent medical opinion supporting his 
contention and the entire VA record, which is substantial, 
does not reflect such an opinion or inference made upon a 
review of the record.  LeShore, supra.  

Beyond his mere reiteration, he has not submitted any 
competent evidence in support of the claim to reopen and the 
appeal will be denied.  The more liberal standard for new and 
material evidence is applicable to the claims regarding the 
low back and the right wrist but it does not aid the veteran 
since the added evidence is simply cumulative of evidence 
previously considered. 


Service Connection for Dental Disability, Residuals of
 Head Trauma and Residuals, Diabetes Mellitus

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


The veteran has not met the first requirement to prevail on a 
claim of entitlement to service connection for residuals of a 
head injury or dental disability; that is, he does not have a 
current diagnosis of any residuals of a head injury or a 
dental disability related to trauma.  Although he satisfies 
the second requirement, he does not satisfy requirements 
requiring competent medical evidence.  He has diabetes 
mellitus which satisfies the first requirement.

The veteran is a lay person who has expressed an opinion 
relating head trauma residuals and dental disability to his 
military service (see for example Board hearing transcript at 
4-5).  He is not competent to diagnose or address causation 
or etiology of claimed head injury residuals or dental 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

What the record shows is that a VA skull X-ray in 1996 showed 
no evidence of trauma and the clinical records contain no 
diagnosis of head injury residuals.  Regarding a dental 
disability, the record shows dental treatment referring to 
caries and gingivitis in the 1980's, and a two year history 
of temporomandibular joint complaints also initially in the 
mid 1980's without any medical opinion linking it to military 
service.  Adult onset diabetes mellitus, not shown disabling 
to a compensable degree during the first post service year, 
was initially reported in the late 1990's and the record 
contains no competent nexus evidence.  Although the RO 
gratuitously included herbicide exposure in its adjudication, 
nothing in the record remotely alludes to that theory of 
entitlement based on Korean conflict service or warrants its 
consideration.  

As discussed previously, the veteran was advised of the 
evidence needed to substantiate his claims.  It was the 
holding in Duenas v. Principi, 18 Vet. App. 512, 519-20 
(2004) that the VCAA duty to assist regarding the necessity 
of a medical examination did not attach where a veteran 
simply relates disorders to military service and there is no 
medical opinion relating them to service or other competent 
evidence he suffered an event or injury that may be 
associated with symptoms he reported.  

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a dental disability, 
diabetes mellitus or claimed residuals of a head injury, and 
there is no basis to warrant additional development, 
specifically a medical examination.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a dental disability, 
diabetes mellitus or residuals of a head injury.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


SMP Claims

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  

The recent amendment provided in essence that withdrawal may 
be made by the appellant or by his or her authorized 
representative, and modified the provision in the former 
regulation that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2004).  VA stated that the amendment is 
intended to remove an unnecessary restriction on who may 
withdraw an appeal to the Board and to clarify appeal 
withdrawal procedures.  See 68 Fed. Reg. at 13236.  In any 
event that amendment does not warrant a different 
disposition given the facts of this case.

At the August 2004 Board hearing the appellant informed the 
undersigned Veterans Law Judge that the issue of whether he 
was entitled to SMP based on the need for A&A was being 
withdrawn (T 6-7).  Therefore, there remain no allegations of 
error of fact or law for appellate consideration regarding 
this matter.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed as to 
the foregoing claim without prejudice.  


Additional SMP Based on A&A for Spouse

The claim for SMP for a spouse based on a need for A&A 
available under chapter 15, title 38, United States Code 
requires a favorable determination regarding the qualifying 
basis.  The veteran is living and he is entitled to receive 
nonservice-connected disability pension.  As he is not in 
receipt of VA disability compensation and there is no other 
basis for eligibility, the claim for SMP for his spouse must 
be regarded as legally insufficient since the threshold basis 
for eligibility to qualify for this benefit are not met.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board observes that the veteran has sent in numerous 
copies of a VA letter in 1996 that erroneously informed him 
that he was receiving compensation for service-connected 
disability.  VA has advised him that this was a mistake, has 
corrected the misinformation, for example as reflected in an 
April 2000 letter, that explains his VA benefit is based on 
nonservice-connected disability.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
schizophrenia, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
hemorrhoids, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
disability of the right wrist, the appeal is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a dental disability is 
denied.

Entitlement to service connection for a diabetes mellitus is 
denied.

Entitlement to SMP based on the veteran's need of A&A is 
dismissed.

Entitlement to SMP based on a spouse's need of A&A is denied 
as a matter of law.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


The RO has not issued a VCAA notice letter to the veteran 
referable to the claim of entitlement to service connection 
for a disability of the right foot.  The VCAA notice letters 
have been carefully reviewed.  Specifically the RO provided 
the veteran with notice of the statutory and regulatory 
provisions relevant to other claims filed at the same time in 
its VCAA letter furnished in October 2002; however, he has 
not been provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant 
regarding the right foot disability.  See 38 U.S.C.A. § 5103 
(West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time on this certified issue.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

The March 2001 VCAA notice letter should have specified the 
knees but referred in part to the "right wrist, and 
bilateral wrist disability".  It did not mention the knees 
and as a result it is materially deficient.  Furthermore, it 
was not corrected in any subsequent correspondence and the 
Board is unable to find it would not be potentially 
prejudicial to proceed on the record.  The supplemental 
statement of the case in April 2003 does not contain 
sufficient notice to cure the defect.  

The document simply notes the veteran was sent a letter in 
March 2001 pursuant to Board instructions, but that letter 
was obviously deficient on its face regarding the claimed 
disability of the knees.  Moreover the veteran has claimed 
service connection for a disability of both wrists so the 
potential for confusion is even more apparent.  As the Board 
cannot rectify this deficiency on its own, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), this matter must be remanded for 
further development.

In addition, there are clearly presented issues of service 
connection for the right arm in addition to the left wrist 
and the right shoulder and the right leg (see veteran's March 
2001, and November 2002 statement of issues) that have not 
been adjudicated.  They are intertwined with the TDIU 
determination; therefore the TDIU issue is deferred on this 
basis as well.  Harris v. Derwinski, 1 Vet. App.  (1991).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims for service connection for 
disability of the knees, the right foot, 
the right arm, the right shoulder, the 
right leg and the left wrist and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The notice should be tailored to new and 
material evidence based upon any prior 
adjudications where indicated.  The 
notice should specifically advise the 
veteran to submit all relevant evidence 
in his possession.

2.  In the VBA AMC contact the veteran 
should be requested to identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his knees, right arm, 
right leg, left wrist, right foot and 
right shoulder since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.


3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed in compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examination(s), the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for disability of the 
knees and the right foot, and entitlement 
to a TDIU after adjudicating the claims 
of service connection for disability of 
the left wrist, the right shoulder and 
the right leg, to include consideration 
of finality of prior adjudicative 
determinations where indicated.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) may adversely affect the outcome of his 
claims, and may result in denials.  38 C.F.R. § 3.655 (2004).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


